Citation Nr: 0614130	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-29 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The May 2003 rating decision also denied service connection 
for post-traumatic stress disorder (PTSD), which the veteran 
appealed in his August 2003 notice of disagreement (NOD).  
However, service connection for PTSD was awarded by the RO in 
a September 2003 rating decision.  As such, the claim is no 
longer in appellate status.

In the veteran's October 2003 substantive appeal he requested 
a hearing before the Board.  He subsequently withdrew his 
request in July 2005.  Thus, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e). 

The Board notes in an April 2005 letter, the veteran raised a 
claim of entitlement to a permanent and total rating for his 
service connected PTSD.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss is not due to any incident of 
active military service.
3.  Tinnitus is not due to any incident of active military 
service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in January 2003, prior to the initial 
decision on the claims in May 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the January 2003 
letter as to what kinds of evidence was needed to 
substantiate the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  The veteran was 
informed that evidence towards substantiating his claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  The May 2003 rating 
decision and the September 2003 statement of the case (SOC), 
in conjunction with the January 2003 letter, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  The veteran 
indicated in a March 2004 statement that he had no further 
evidence to submit in support of his claims.

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; he was notified to 
send any evidence that hearing loss and tinnitus existed from 
military service to the present time and such evidence could 
include dates of treatment in service, statements from people 
who knew him in service, records from service medical 
personnel, employment physical examinations, pharmacy 
prescription records, and insurance examination reports.  
Further, he was notified to send the RO "any medical reports 
[he had]."  Thus, the Board finds that he was fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records and reports of VA 
examination dated between 1972 and 2003 have been obtained in 
support of the claims on appeal.  The veteran withdrew his 
request to present personal testimony in support of his 
claims on appeal.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As the claims are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a certain 
disability rating or a claim for a certain effective date for 
an award of benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board concludes that current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Id.; Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence, which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.

Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he asserts that a member of his unit fired off 
rounds over his head during a fire fight, which affected his 
hearing immediately with loud ringing.  He further indicated 
that precautions were then taken by his unit and he was 
placed in the middle of his platoon for safety.  Having 
carefully considered the veteran's claims in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims 
and the appeal as to these issues will be denied.

In this matter, the veteran's service medical records do not 
support his contentions.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of bilateral hearing loss or tinnitus.  The 
veteran reported hearing loss on his February 1970 enlistment 
report of medical history.  The doctor noted the veteran 
complained of decreased hearing after a Q-tip was jammed in 
his ear, but that the veteran's hearing was now improved.  
The corresponding report of medical examination showed the 
veteran's ears were normal. Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
-5
LEFT
-5
0
-5
-
-5

While the veteran engaged in combat with the enemy, as 
evidenced by his award of the Combat Infantryman Badge, VA 
must accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, only if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and there has been no clear and 
convincing evidence to the contrary.  38 U.S.C. § 1154(b).  

In the instant case, upon VA examination in June 1972, only 
three months after his discharge from service, the veteran's 
ears were negative for findings of either bilateral hearing 
loss or tinnitus.  Moreover, the first complaints of 
difficulty hearing and tinnitus are contained in the March 
2003 VA examination report, some 31 years after the veteran's 
separation from service.

With regard to the 31-year evidentiary gap in this case 
between active service and the earliest diagnosis of either 
bilateral hearing loss and tinnitus, the Board notes that the 
absence of evidence constitutes negative evidence against the 
claims because it tends to disprove the claims that bilateral 
hearing loss and tinnitus are the result of acoustic trauma 
in service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of bilateral hearing loss and tinnitus between the 
period of active duty and the initial diagnoses in 2003 is 
itself evidence which tends to show that the claimed 
disorders did not have their onset in service or for many 
years thereafter and are not the result of acoustic trauma in 
service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Moreover, there are no opinions of record, to include the 
March 2003 VA examination, that the current diagnoses of 
bilateral hearing loss and tinnitus are related to the 
veteran's active duty service.  The March 2003 VA examiner 
noted the veteran complained of constant bilateral tinnitus 
and some hearing loss for several years.  The examiner 
further noted the veteran worked as a carpenter and a 
mechanic subsequent to his discharge from service, as well as 
a postal employee.  The veteran denied recreational noise 
exposure.   Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
35
LEFT
20
20
25
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
veteran was diagnosed with bilateral normal to mild 
sensorineural hearing loss.  The examiner opined that without 
the veteran's discharge audiogram, he was unable to make a 
definitive statement as to the relationship between current 
hearing loss and cause; however, the veteran's hearing loss 
was more presbyacusic in nature and was not as significant as 
would be expected considering the amount of reported military 
noise exposure.  Thus, he concluded that it was less likely 
than not that hearing loss and tinnitus were related to 
military noise exposure.





While the veteran contends that bilateral hearing loss and 
tinnitus were present since his separation from active 
service and related thereto, he is not competent to offer a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence is not in relative 
equipoise as there is evidence of a 31-year gap between 
active service and the first diagnoses of bilateral hearing 
loss and tinnitus, as well as a negative opinion of record.  
Thus, the preponderance of the evidence is against the 
claims, and the appeals must therefore be denied. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


